Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150206(66)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JENNY N. GLAUBIUS,                                                                                      David F. Viviano,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 150206
  v                                                                 COA: 318750
                                                                    Macomb CC Family Division:
                                                                      2012-004307-DM
  JOHN A. GLAUBIUS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before April 2, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 25, 2015
                                                                               Clerk